Tbe following opinion was filed November 16, 1911:
BabNbs, J.
(concurring). I concur in tbe opinion of tbe Chief Justice except in so far as it is said in effect that our constitutions may mean one thing today and something different tomorrow, depending on whether conditions and ideals have in tbe meantime undergone a change. I regard our constitutions as immutable except when changed in tbe manner therein prescribed. Judges in interpreting our fundamental laws may at one time reach conclusions different from those which would be reached at another time. This does not argue that tbe constitutional provision under consideration has undergone any change, but demonstrates that judges, being finite beings, made a mistake at one time of tbe other. No act of tbe legislature should be declared unconstitutional *369unless it is clearly so. This is elementary. By bewing closely to this line, there is little clanger of the courts committing any serious blunders in interpreting our organic laws. If a legislative act measured by this standard trenches on the constitution, it should be held void regardless of whether or not the provision violated is out of harmony with twentieth century conditions and ideals. To hold otherwise is to say that the courts may change our fundamental laws. This would be a clear usurpation of power never vested nor intended to be vested in the courts, and one which was reserved to the people themselves. I am a firm believer in constitutional government. I do not share the belief that our constitutions have.become archaic or that they have outlived their usefulness. If the opinion of the court is intended to mean that it is a doubtful question whether our constitution should he preserved or thrown in the “scrap heap,” I do not agree with it.